COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  IN RE: THE COMMITMENT OF                                      No. 08-22-00221-CV
  GEORGE DYER                                     §
                                                                  Appeal from the
                                Appellant.        §
                                                                 147th District Court
                                                  §
                                                              of Travis County, Texas
                                                  §
                                                             (TC# D-1-GN-20-007813)
                                                  §

                                                  §


                                         O R D E R

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the brief until January 23, 2023. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Teresa Simpson Dunsmore, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before January 23, 2023.

       IT IS SO ORDERED this 28th day of December, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.